DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “at least two processors in communication with the ultrasound probe, that:”
Examiner suggests that this be rewritten to read “at least two processors in communication with the ultrasound probe, configured to:” 
  Appropriate correction is required.


Examiner suggests that applicant rewrites the above mentioned limitation “at least two processors in communication with the ultrasound probe, that:” to read “at least two processors in communication with the ultrasound probe, configured to:”. 
Clarification is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9, 12-14, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processe(s) without significantly more.
	
With regard to independent Claim 1:
Step 1: the claim recites an apparatus.
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 1 recites, “identify a pleural line (702) in each of the plurality of image frames”, “define a region of interest (203) below each pleural line”, “identify one or more B-lines (701) from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line”, and “select a target image frame from the plurality of image frames by identifying an image frame providing a maximal intensity of identified B-lines, wherein the intensity of B-lines comprises a B- line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest” all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user performing an ultrasound scan and observing the ultrasound images for pleural lines, defining regions of interest below each pleural line, identifying B-lines within the region of interest, and selecting an image frame containing the desired B-line intensity within the selected region of interest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. See MPEP 2106.04(a)(2).
Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “an ultrasound probe configured to receive ultrasound echoes from a subject to image a lung region of the subject” and “at least two processors, in communication with the ultrasound probe, that: generate a plurality of image frames from the ultrasound echoes” to perform the abstract idea. The ultrasound probe is well known (Blackbourne US 2017/0086790) and a processor is found to be routine, well-known and convention as found by the courts. 
The additional limitations “receive ultrasound echoes” and “generate a plurality of image frames” are merely a data gathering step that fall under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images originate from “an ultrasound probe configured to receive ultrasound echoes from a subject” only generally links the abstract ideas to a particular technological environment.
Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).

After consideration of the claim limitations and relevant factors, claim 1 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 1 is directed to non-eligible subject matter.
With regard to Claim 6, the limitation(s) “identify one or more B-lines and a target frame within each sub-region” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 7, the limitation(s) “display one or more of a number of B-lines, an indication of whether the number of B-lines exceeds a pre-determined threshold, or a starting and ending location of each B- line” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 8, the limitation(s) “determine a B-line score for each sub-region, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within each sub-region” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 9, the limitation(s) “provide an indication of the B-line score and an indication of whether the B-line score is normal or abnormal for each sub-region such that a distribution of B-lines throughout the lung region is displayed” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
“identify one or more candidate B-lines by generating an axial projection, AP, curve within the region of interest, wherein the axial projection provides a normalized value of the candidate B-line intensity at a corresponding lateral width” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 13, the limitation(s) “determine a normalized cross correlation coefficient between each of the sub- AP curves and the AP curve” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
	With regard to independent Claim 14:
Step 1: the claim recites a method
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 1 recites “identifying a pleural line in each of the plurality of image frames”, “defining a region of interest below each pleural line”, “identifying one or more B-lines from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line”, and “selecting a target image frame from the plurality of image frames by selecting an image frame providing a maximal intensity of B-lines, wherein the intensity of B-lines comprises a B-line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest”, all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user a user performing an ultrasound scan and observing the ultrasound images for pleural lines, defining regions of interest below each pleural line, identifying B-lines within the region of interest, and selecting an image frame containing the desired B-line intensity within the selected region of interest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer MPEP 2106.04(a)(2).
Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “ultrasound probe” to perform the abstract idea.
The additional limitations “acquiring image data of a region of a lung tissue via an ultrasound probe”, and “generating a plurality of image frames from the image data” are merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images originate from “an ultrasound probe” only generally links the abstract ideas to a particular technological environment.
Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 14 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 14 is directed to non-eligible subject matter.
With regard to Claim 16, the limitation(s) “comparing two or more image frames to detect motion of one or more candidate B-lines” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 18, the limitation(s) “identifying an intercostal space between at least one pair of ribs within the region of interest”, and “determining a proportion of the intercostal space covered by one or more B-lines; and generating a B-line score based on the proportion” merely 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3,5-9, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halmann (US 2017/0086790).  

With respect to claim 1, Halmann discloses in at least Fig. 1, an ultrasound imaging system comprising: an ultrasound probe (104) configured to receive ultrasound echoes from a subject to image a lung region of the subject (Para [0033], “The group of receive transducer elements 108 in the ultrasound probe 104 may be operable to convert the received echoes into analog signals, undergo sub-aperture beamforming by a receive sub-aperture beamformer 116 and are then communicated to a receiver 118.” Wherein the ultrasound probe 104 is seen to be utilized for imaging of lungs); at least two processors (124,132), in communication with the ultrasound probe

    PNG
    media_image1.png
    446
    614
    media_image1.png
    Greyscale

(See above Fig. 1, wherein it is shown that ultrasound probe 104 is in communication with processors 124 and 132), that: 
generate a plurality of image frames (119) from the ultrasound echoes (Para [0057], “The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.”);
identify a pleural line) in each of the plurality of image frames (Para [0059], “At step 810, the B line processing module 150 of the signal processor 132 may detect B lines 206 in each image 300 of the acquired video clip and score each image 300 based at least in part on the detected number of B lines 206. For example, the B line processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.”)    
define a region of interest below each pleural line (Para [0059], “processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that Wherein detection of spaces between identified ribs comprises regions below each pleural line, these are seen as regions of interest)

    PNG
    media_image2.png
    469
    666
    media_image2.png
    Greyscale

	(See step 806, wherein an ultrasound scan is performed in a selected zone)

identify one or more B-lines from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line (Para [0059], “As an example, the B line processing module 150 may apply an algorithm to count the detected number of B lines 204, which may be used to assign the score. In various embodiments, the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing the score for an ultrasound image 300. The score may be a number or grade that corresponds with one of a plurality of categories, such as mild, moderate, and severe conditions, among other things. In certain embodiments, the B line processing module 150 may perform a check for probe 104 motion and can suspend scoring of the ultrasound images if the probe 104 is moving;”(Para [0061], “the representative frame selection Wherein the image score is based on B line intensity and/or area of converging B-lines, wherein the B lines within selected zone 404 are seen as candidate B-lines, and wherein the scoring of B-lines out of the candidate B-lines is seen as identifying one or more B-lines); and 
select a target image frame from the plurality of image frames by identifying an image frame providing a maximal intensity of identified B-lines (Para [0061], “the representative frame selection module 160 may identify a representative image 300 from the images of the video clip in the selected zone 404 based at least in part on the image score.” See step 814 in Fig. 8, Wherein this is seen as the target image frame, since ultrasound image 300 depicts the largest amount of B-lines representing the most severe level of pulmonary edema as disclosed in Para [0038], and wherein the most severe case is dependent on imaging scoring which is also dependent upon B-line intensity, thus the ultrasound image 300 has a maximal intensity) 
wherein the intensity of B-lines comprises a B- line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest (Para [0047], “the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing a score for an ultrasound image 300….One or more of the intensity, the area scores, or the widths of the B lines may be used as an additional scoring mechanism and/or a tiebreaker, for example, by the representative frame selection module 160 when automatically selecting an ultrasound image depicting a most severe level of B lines as described below”; (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the B-line score is seen to be based at least in part on a level of B-line coverage within an intercostal space within a region of interest).

With respect to claim 2, Halmann discloses in at least Figs. 7 and 11, The ultrasound imaging system of claim 1, wherein the one or more parameters comprise at least one of a level of intensity uniformity, a length, a starting location, an ending location, or a level of motion detected across multiple image frames (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the detected width is seen as a measured length for scoring the detected B-lines).

With respect to claim 3, Halmann discloses in at least Figs. 7 and 11, The ultrasound imaging system of claim 1, further comprising a user interface in communication with at least one of the processors

    PNG
    media_image1.png
    446
    614
    media_image1.png
    Greyscale

Wherein the user interface 130 is shown to be in communication with signal processor 132,
the user interface configured to display the target image frame simultaneously with a real-time image responsive to the ultrasound echoes received at the ultrasound probe (Para [0053], “FIG. 7 is a screenshot of an exemplary user interface 600 displaying lung ultrasound images 604, 614 from a current examination and a previous examination, in accordance with an embodiment of the invention. With reference to FIG. 7, the examination image user interface display 600 may comprise informational boxes or search boxes 602, 612 identifying sets of images 604, 614 retrieved for comparison.”)


    PNG
    media_image3.png
    392
    481
    media_image3.png
    Greyscale


With respect to claim 5, Halmann discloses in at least Fig. 5, the ultrasound imaging system of claim 3, wherein the user interface is configured to display two or more sub-regions selectable by a user, each sub-region corresponding to a portion of the lung region of the subject (Para [0052], “FIG. 5 is a screenshot of an exemplary user interface 400 displaying a map 402 of scored lung zones, in accordance with an embodiment of the invention. Referring to FIG. 5, the user interface 400 comprises a map layout Wherein the displaying of sub-regions corresponding to a portion of the lungs of a subject is displayed, and wherein each region is seen as being selectable by a user, See Fig. 5)

    PNG
    media_image4.png
    450
    347
    media_image4.png
    Greyscale



With respect to claim 6, Halmann discloses in at least Fig. 7, The ultrasound imaging system of claim 5, wherein the processors are further configured to identify one or more B-lines and a target frame within each sub-region

    PNG
    media_image3.png
    392
    481
    media_image3.png
    Greyscale

Wherein the identification of B-lines are shown within a target frame from the selected target sub-regions. 

With respect to claim 7, Halmann discloses in at least Fig. 7, The ultrasound imaging system of claim 6, wherein for each sub-region, the user interface is configured to display one or more of a number of B-lines, an indication of whether the number of B-lines exceeds a pre-determined threshold, or a starting and ending location of each B- line 


    PNG
    media_image3.png
    392
    481
    media_image3.png
    Greyscale

Wherein one or more of a number of B-lines and their starting and ending locations within the sub-regions are shown. 


With respect to claim 8, Halmann discloses in at least Figs. 7-8, the ultrasound imaging system of claim 6, wherein the processors are further configured to determine a B-line score for each sub-region, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within each sub-region (Para [0047], “the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing a score for an ultrasound image 300….One or more of the intensity, the area scores, or the widths of the B lines may be used as an additional scoring mechanism and/or a tiebreaker, for example, by the representative frame selection module 160 when automatically selecting an ultrasound image depicting a most severe level of B lines as described below”; (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, Wherein the B-line score is seen to be based at least in part on a level of B-line coverage within an intercostal space within each sub-region, and wherein the selected zone 404 is seen as a sub-region See step 814;(Para [0052], “Referring to FIG. 5, the total score 408 is illustrated as the sum of the scores in the zones 404 of the map layout 402. In the example illustrated in FIG. 5, the total score 408 may range between 8 and 24, the lower scores being associated with normal or mild conditions and higher scores corresponding with severe conditions of the combined zones 404 in the map layout 402.” Wherein the numbers shown in Fig. 5 are a total score 408 of zones, and wherein these zones are seen as sub-regions, see Fig. 5 below)


    PNG
    media_image4.png
    450
    347
    media_image4.png
    Greyscale


With respect to claim 9, Halmann discloses in at least Figs. 7-8, the ultrasound imaging system of claim 8, wherein the user interface is configured to provide an indication of the B-line score and an indication of whether the B-line score is normal or abnormal for each sub-region such that a distribution of B-lines throughout the lung region is displayed (Para [0046], “The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition. FIG. 6 is screenshots of exemplary ultrasound images 500, 502, 504 of a portion of a lung having mild, moderate, and severe conditions as is known in the art.” Wherein the image score is based on the number of B-lines, B-line intensity, and the width of each B-line, and wherein the number of B-lines is seen as a distribution of B-lines throughout a lung region) 

With respect to claim 11, Halmann discloses in at least Figs. 10-11, the ultrasound imaging system of claim 1, wherein the intensity of B-lines comprises at least one of a number of B-lines or a width of one or more B-lines (Para [0010], “perform steps including detecting B lines in each of a plurality of images of a video clip acquired by an ultrasound scan of a selected zone of a set of lungs, detecting a width of each of the B lines in each of the plurality of images, sorting the B lines into a first group and a second group based on the width of each of the B lines, where the B lines in the first group have a narrower width than the B lines in the second group, assigning a score to each of the plurality of images of the video clip based at least in part on both the detected number of B lines and the width of each of the B lines in each of the highlighted images, highlighting the B lines in the first group differently than the B lines in the second group in each of the plurality of images of the video clip, and identifying a Wherein the width is seen as a measured length, and wherein the intensity is based on the measurement of the width as previously stated in the rejection of claim 2, see Figs. 10-11) 

With respect to claim 12, Halmann discloses in at least Figs. 10-11, The ultrasound imaging system of claim 1, wherein the processors are configured to identify one or more candidate B-lines by generating an axial projection, AP, curve within the region of interest, wherein the axial projection provides a normalized value of the candidate B-line intensity at a corresponding lateral width

    PNG
    media_image5.png
    374
    651
    media_image5.png
    Greyscale

Wherein the axial view shown above is seen as an axial projection containing a curve 204, and wherein a normalized value of b-line intensity is seen to be provided at a corresponding lateral width. 

With respect to claim 14, Halmann discloses in at least Figs. 1 and 9, a method comprising: 
acquiring image data of a region of a lung tissue via an ultrasound probe (Para [0033], “The group of receive transducer elements 108 in the ultrasound probe 104 may be operable to convert the received echoes into analog signals, undergo sub-aperture beamforming by a receive sub-aperture beamformer 116 and are then communicated to a receiver 118.” Wherein the ultrasound probe 104 is seen to be utilized for imaging of lungs); 
generating a plurality of image frames from the image data,  (Para [0057], “The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.”); 
identifying a pleural line in each of the plurality of image frames (Para [0059], “At step 810, the B line processing module 150 of the signal processor 132 may detect B lines 206 in each image 300 of the acquired video clip and score each image 300 based at least in part on the detected number of B lines 206. For example, the B line processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.”);
defining a region of interest below each pleural line; identifying one or more B-lines from one or more candidate B-lines within the region of interest by evaluating one or more parameters of each candidate B-line (Para [0059], “As an example, the B line processing module 150 may apply an algorithm to count the detected number of B lines 204, which may be used to assign the score. In various embodiments, the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing the score for an ultrasound image 300. The score may be a number or grade that corresponds with one of a plurality of categories, such as mild, moderate, and severe conditions, among other things. In certain embodiments, the B line processing module 150 may perform a check for probe 104 motion and can suspend scoring of the ultrasound images if the probe 104 is moving”; (Para [0061], “the representative frame selection module 160 may identify a representative Wherein the image score is based on B line intensity and/or area of converging B-lines, wherein the B lines within selected zone 404 are seen as candidate B-lines, and wherein the scoring of B-lines out of the candidate B-lines is seen as identifying one or more B-lines); and  
	
    PNG
    media_image2.png
    469
    666
    media_image2.png
    Greyscale
 
See step 806, wherein an ultrasound scan is performed in a selected zone; and 
selecting a target image frame from the plurality of image frames by selecting an image frame providing a maximal intensity of B-lines (Para [0061], “the representative frame selection module 160 may identify a representative image 300 from the images of the video clip in the selected zone 404 based at least in part on the image score.” See step 814 in Fig. 8, Wherein this is seen as the target image frame, since ultrasound image 300 depicts the largest amount of B-lines representing the most severe level of pulmonary edema as disclosed in Para [0038], and wherein the most severe case is dependent on imaging scoring which is also dependent upon B-line intensity, thus the ultrasound image 300 has a maximal intensity)) 
wherein the intensity of B-lines comprises a B-line score, the B-line score based at least in part on a level of B-line coverage within at least one intercostal space present within the region of interest (Para [0047], “the B line processing module 150 may account for a B line intensity and/or the area of converging B lines in providing a score for an ultrasound image 300….One or more of the intensity, the area scores, or the widths of the B lines may be used as an additional scoring mechanism and/or a tiebreaker, for example, by the representative frame selection module 160 when automatically selecting an ultrasound image depicting a most severe level of B lines as described below”; (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group differently than the B lines in the second group in each of the images.” Wherein the B-line score is seen to be based at least in part on a level of B-line coverage within an intercostal space within a region of interest)

With respect to claim 16, Halmann discloses in at least Figs. 1 and 9, the method of claim 14, further comprising comparing two or more image frames to detect motion of one or more candidate B-lines (Para [0080], “In certain embodiments, the B line processing module 150 may perform a check for probe 104 motion and can suspend scoring of the ultrasound images if the probe 104 is moving.” Wherein motion detection is seen as detection of motion of one or more b-lines within two or more image frames)

With respect to claim 17, Halmann discloses in at least Figs. 1 and 9, The method of claim 16, wherein the one or more parameters comprise at least one of an intensity uniformity level, a length, a starting location, an ending location, or a level of the motion detected (Abstract, “The ultrasound device sorts the B lines into a first group and a second group based on the width, assigns a score based on the number of B lines and the width of each B line, and highlights the B lines in the first group Wherein the detected width is seen as a measured length for scoring the detected B-lines).

With respect to claim 18, Halmann discloses in at least Figs. 1 and 9, The method of claim 14, further comprising: identifying an intercostal space between at least one pair of ribs within the region of interest (Para [0080], “the B line processing module 150 may apply image detection techniques and/or algorithms to search the image data for bright vertical lines that extend from the detected pleura 204 and between identified ribs 202 to the bottom of the ultrasound image 300.” Wherein the imaging is seen to be performed in a region of interest); determining a proportion of the intercostal space covered by one or more B-lines (Para [0002], “automatically detecting both B lines and widths of the B lines” Wherein the determination of B-line width is seen as a proportion of the intercostal space cover by one or more B-lines); and generating a B-line score based on the proportion (Para [0002], “scoring images of an ultrasound scan based on both the detected B lines and the widths of the detected B lines.”)Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann (US 2017/0086790), in view of Seo (US 2017/0071577). 
	
 The ultrasound imaging system of claim 12, wherein the processors are further configured to generate two or more sub-AP curves within two or more sub-locations within the region of interest (Para [0056], “The number of zones 404 and layout 402 of the zones 404 may be selected or configured by an operator. As an example, the layout 402 can have two rows and two columns at each lung for a total of eight zones 404 as illustrated in FIG. 5. The operator may also have the option to choose other layouts, such as a grid having three rows and two columns at each lung for a total of twelve zones 404, or any suitable layout 402. In various embodiments, the layout 402 may be selected or configured by the operator via a user input module 130. In certain embodiments, a default layout 402 may be automatically selected by the signal processor 132 and/or a layout 402 may be imported from an archive 138 based on a previous examination layout. Once a layout 402 is selected, an operator or a default may select a first zone 404 to image.” Wherein the operator is capable of choosing two or more sub-AP curves to be generated within two or more sub-locations within the region of interest) 

    PNG
    media_image3.png
    392
    481
    media_image3.png
    Greyscale

Wherein within each sub-region axial view a curve is shown. 
 However, Halmann does not disclose determine a normalized cross correlation coefficient.
In the analogous field of sparkle artifact detection in ultrasound color flow, Seo discloses determine a normalized cross correlation coefficient (Para [0046], “The normalized cross-correlation coefficient ρ(i,j) at zero lag is calculated for every sample. Other correlation or similarity measures between the frames of data estimated with different PRF or flow sample count may be used.” Wherein the normalized cross-correlation coefficient calculation is seen to be a calculation between any two samples, thus, it would be obvious to perform a cross-correlation calculation between the sub-AP curves and the AP curves for the determination of B-line movement within a region of interest)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Halmann with the determination of a normalized cross-correlation coefficient. 
	The motivation being (Para [0035], “making diagnostic information and axial resolution in more detail and clearer, and also facilitates lowering the cost of manufacture and usage at the same time.”) as disclosed by Seo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793         

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793